The opinion of the court was delivered by
Brewer, J.:
i. Actions school aiscUctíok'ioíls' justices. The first question in this case is as to the jurisdiction of justices of the peace in actions against school districts. In ordinary cases they have jurisdiction where the amount claimed does not exceed three hundred dollars: Gen. Stat., p. 774, § 2; Laws of 1870, 181, § 1. But in the Gen. Stat., p. 932, § 86, we find this provision: “Justices of the peace shall have jurisdiction in all cases in which a school district is a party interested, when the amount claimed by the plaintiff shall not exceed one dollars.” This provision is found in the act in relation to common schools. It is in the nature of *364an exception to and a limitation on the general rule. While in most cases justices may have jurisdiction where the plaintiff claims any amount not exceeding three hundred dollars, yet they cannot take cognizance of any case against a school district where the plaintiff claims over one hundred dollars. True, the section giving the general jurisdiction is, as amended in 1870, a later enactment than the one making the exception; but the latter is not in terms repealed. We may not conclude that the legislature intended to abolish the exception by changing the rule. We must give force to both if possible. The exception is as fit to the rule as amended, as to the rule before amendment. The exception therefore is in force, and the justice erred in taking cognizance of this suit against the school district, the amount claimed being one hundred and fifty dollars.
2. Practice; petition in error to justice. The judgment before the justice was void, and the school district might have treated it as a nullity. It however filed a petition in error in the district court and obtained x . _... . . __ n there a judgment oi reversal. Jrlamtiir then asked that the case be retained in the latter court for trial and final judgment as in cases of appeal. This he had a right to. Gen. Stat., p. 742, § 566. Both parties were in court. The district court had jurisdiction of the subject-matter, and the language of the statute is imperative — “ the same shall be retained by the court for trial and final judgment.”
3. school teachers; contract; may recover value of ser™es. Another point requires notice. ' The bill of particulars filed with the justice alleged a teacher’s contract with the district, but whether written or verbal was not disclosed. The testimony showed that it was verbal. Section 5, p. , „ , _ x 925, (ien. btat., requires teachers3 contracts to be . .. -1- _ - m writing. It does not follow from this that the district can have the benefit of the teacher’s services without compensating him therefor. The teacher or his assignee can recover of the district, not the stipulated price, but the reasonable value of the services actually performed. The law implies a contract from the doing and accepting of the work.
The judgment of the district court reversing the judgment *365of the justice will be affirmed, aud the order of that court overruling the motion of plaintiff to have the cause retained for trial will be reversed, and the ease remanded for further proceedings in accordance with this opinion. The costs in this court will be charged against the defendant.
All the Justices concurring